DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/10/21 will not be entered because the new limitations of claims 43-45 raise new issues and would require further search and/or consideration. 
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. Applicant argues that Hartmann discloses that the Si layer is converted to SiO2 and does not provide motivation to have both an encapsulation layer and a shell over the SiGe core of Brun. This is not found persuasive because Hartmann discloses that when depositing a Si layer onto a Ge surface, a thin Si shell may first be deposited and then a thicker Si cap layer further deposited. Hartmann further teaches that this two-step process of depositing the Si layer avoids surface roughening (p. 538, col. 2). Thus, it would have been obvious to one of ordinary skill in the art to deposit the Si encapsulation layer of Brun in two steps, the first step being a thin Si shell layer as suggested by Hartmann, in order to prevent any surface roughening. 
Applicant argues that if the SiGe cladding of Wada was applied to the structure of Brun, there would still be no shell deposited over the core. This is not found persuasive because Wada discloses that Ge can be the core material and SiGe the cladding as an alternative to the Si cladding [0086]. Thus, it would have been obvious to use SiGe as a suitable alternative shell/cladding to the Si of Brun while depositing such in a two-step process to reduce surface roughening as suggested by Hartmann. 
Regarding Claim 37, Applicant argues that there is no teaching of a SiGe passivation layer in Hartmann or a shell in Wada. This is not found persuasive because Brun teaches a SiGe core having a germanium content up to 40% (Fig. 3) having a Si cap layer. Hartmann teaches that a Si cap layer can be deposited in two steps with a thin shell and a thicker cap layer in order to reduce surface roughness (p. 538, col. 2). Wada discloses that SiGe may be used as the cladding as an alternative to using a SiGe core and Si cladding [0086]. Thus, it would have been obvious to use SiGe as the cladding material as an alternative to Si in the waveguide of Brun as suggested by Wada, the SiGe having the typical Ge content described in Brun, and to deposit the cladding in two-steps as suggested by Hartmann in order to reduce surface roughening. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715